—In an action, inter alia, to recover damages for conspiracy and breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), entered April 29, 1996, as, upon denying their motion for a preliminary injunction staying the filing and recording of a deed, sua sponte dismissed the complaint insofar as asserted against the defendants Bristol Oaks, L.P., Ontra, Inc., Citibank, N. A., and Arnold Etelson, Esq., as Referee.
Ordered that on the Court’s own motion, the notice of appeal from the order entered April 29, 1996, is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order is affirmed, with costs to the respondents Bristol Oaks, L.P., Ontra, Inc., and Citibank N. A.
We find no basis to disturb the Supreme Court’s dismissal of the complaint. Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.